Exhibit 99.1 Press release WiLAN, a Quarterhill Company, Enters Into License Agreement with Amazon OTTAWA, Canada – June 13, 2017 – Quarterhill Inc. (“Quarterhill”) (TSX, NASD:QTRH) today announced that its wholly-owned subsidiary Wi-LAN Inc. (“WiLAN”) has entered into a patent license agreement with Amazon.com Inc. The license resolves litigation pending in Germany.The consideration paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.For more information:www.wilan.com.
